Citation Nr: 1530171	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-42 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from July 2002 to July 2008.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO in Cleveland, Ohio that denied service connection for disabilities of the low back, right knee, right ankle, and left ankle.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

Additional evidence (namely, another copy of the Veteran's service treatment records) was associated with the Veteran's electronic VBMS file in July 2015.  As the evidence is either duplicative or not relevant to the issues on appeal, the Board finds that a remand for initial RO review of the evidence is not required prior to appellate review of these issues.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that the current left ankle sprain is attributable to the Veteran's military service.

2.  The evidence is at least in relative equipoise that the current right ankle sprain is attributable to the Veteran's military service.

3.  The evidence is at least in relative equipoise that the current right knee sprain is attributable to the Veteran's military service.

4.  The Veteran's low back disability is not shown by the most probative (meaning most competent and credible) evidence to be etiologically related to his active military service.
 

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran's right ankle sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving all reasonable doubt in his favor, the Veteran's left ankle sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Resolving all reasonable doubt in his favor, the Veteran's right knee sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4. The Veteran's current low back disability was not incurred in or aggravated by his service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claims.  VA has obtained service treatment records (STRs), VA medical records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current disabilities of the ankles, right knee and low back.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the December 2008 and July 2009 VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history of injuries during service, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran contends that he has current disabilities of the low back, right knee, and both ankles that were incurred due to injuries in service.  See his June 2009 claim and November 2009 notice of disagreement.

In a May 2015 written statement, the Veteran's representative asserted that the Veteran completed many airborne jumps while in service and that it is widely accepted that paratroopers incur more trauma to the joints and back than standard duty soldiers.  He asserted that the Veteran sought medical treatment for pain in his back, right knee and ankles during service, and has current diagnoses and intercurrent symptoms, and that service connection should be granted.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Arthritis is listed in C.F.R. § 3.309(a), but sprains/strains are not.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence of record reflects that the Veteran has been diagnosed with current disabilities of the left and right ankles, right knee, and low back.  See reports of VA examinations in December 2008 and July 2009.

The first element of a service connection claim is met, since the Veteran has current disabilities.  Shedden, 381 F.3d at 1166-67.  Thus, the determinative question is whether these conditions are related to service.

The Veteran served on active duty from July 2002 to July 2008, and his primary military occupational specialty was that of an information technology (IT) specialist.  His awards included a parachutist badge.

Service treatment records reflect that in March 2005, the Veteran complained of bilateral knee pain for the past two months after recovering from an injury during jump school.  On examination, McMurray's, Lachman's, and anterior/posterior drawer tests were all negative.  The diagnosis was bilateral knee pain, right greater than left.

A November 2006 treatment note reflects that the Veteran complained of low back pain for one week.  He said the pain began gradually, and denied chronic low back pain.  After an examination, the examiner diagnosed lower back sprain, and instructed him to avoid physical training for three days.

A January 2008 treatment note reflects that the Veteran reported injuries to his Achilles, heels, and knees, bilaterally.  He said his original injury occurred in February 2005, but was not reported in his medical records because it occurred during Airborne school.  He complained of Achilles tendonitis on the left, with a current significant flare in pain since a six-mile road march during the prior week.  On examination, there was tenderness to palpation of the left ankle, with normal strength and range of motion.  There were no abnormalities of the knees.  The diagnosis was leg strain, left posterior tibialis.  A January 2008 sick slip reflects that he was advised to limit his physical activities for two weeks due to Achilles tendinopathy and anterior knee pain syndrome.  He was referred for custom shoe orthoses for pes planus with posterior tibialis dysfunction, bilateral.

In February 2008, the Veteran reported that he had recurrent knee pain and ankle pain since Airborne school in February 2005.  He said his symptoms recurred with ruck marching or longer runs.  An X-ray study of the left ankle was normal.  The Veteran was diagnosed with left distal, medial tibial overuse, and medial ankle pain.  He was placed on a temporary physical profile for a month.

In a June 2008 report of medical history completed for separation purposes, the Veteran reported that in 2007, he pulled a lower back muscle, but it had healed since then.  He said that from January 2005 to April 2005, during and upon completion of Airborne school, he suffered from Achilles tendonitis and "compensated my foot to receive a hurt knee as well."  He related that he did not seek medical attention until returning to duty.  He said that in the past few months, in 2008, he began having pain in his feet, ankles, and knee joints when running and upon stopping.  He said his current health problems included a weak bladder, sleep apnea, and flat feet.  On separation medical examination in June 2008, the Veteran's spine and lower extremities were clinically normal, with the exception of pes planus (flat feet).

In July 2008, the Veteran filed his original VA Form 21-526 (Veteran's Application for Compensation and/or Pension), and only claimed service connection for a weak bladder, sleep apnea, and flat feet.  He did not claim service connection for disabilities of the back, ankles or knees.

On VA general medical compensation examination in December 2008, the Veteran complained of bilateral intermittent ankle pain.  He said he first noticed it in 2008.  He also reported weakness and popping in the knee and ankles.  He also reported occasional ankle stiffness, which was aggravated by running.  He also complained of intermittent bilateral knee pain which was aggravated by running.  He denied having any specific injuries to his knees, ankles or feet.  After an examination, the examiner diagnosed bilateral pes planus, bilateral ankle sprain with normal X-ray studies of both ankles, and bilateral knee sprain with normal X-ray studies of both knees.  The VA examiner stated that the aggressive physical activity in basic training and regular physical training in active duty does result in frequent sprains and ligament sprains of the joints.  The examiner opined that the Veteran's current bilateral ankle sprain and bilateral knee pain are at least as likely as not related to his physical activity in service.  A December 2008 X-ray study of the ankles showed small tibiotalar joint effusion on the left, and an unremarkable right ankle.  A December 2008 X-ray study of the knees showed a probable small effusion on the right and an unremarkable left knee.

A May 2009 VA outpatient primary care note reflects that the Veteran presented to establish care.  He said he ran or walked three miles every other day.  He reported that he had mild low back pain during a flu-like illness a month ago, but it was now only a mild, cramping pain.  He reported mild pain in his ankles when running over the last few days.  On musculoskeletal examination, there were no acutely inflamed joints, and no joint deformities.  Both ankles had full range of motion and strength, talar tilt test was within normal limits bilaterally, and there was no tenderness over the talofibular or medial collateral ligament.  The back was normal to inspection with no tenderness over the lumbosacral spine or sacroiliac joints.  Straight-leg raising test was normal bilaterally.  The examiner did not diagnose disabilities of the ankles, low back, or right knee.  He stated that the Veteran had ankle aching, but the ankles were normal to examination, and said this symptom could be related to pes planus.

In June 2009, the Veteran filed claims for service connection for residuals of injuries to the left ankle, right ankle, right knee and low back.  He said he had a low back injury after a hard landing while jumping out of an airplane during active duty.

June 2009 X-ray studies of the lumbar spine and left ankle were unremarkable.  A June 2009 X-ray study of the right knee showed no acute osseous abnormality or significant degenerative changes. A June 2009 X-ray study of the right ankle showed lateral soft tissue swelling and tibiotalar fusion.

On VA compensation examination in July 2009, the examiner reviewed the Veteran's claims file and summarized pertinent medical records.  The Veteran reported that he had no specific injury to his right knee, but he injured his Achilles and was diagnosed with Achilles tendonitis during training exercises in 2004 and that is why his right knee was hurting now.  He reported intermittent right knee pain with stiffness and popping.  He said he only had pain when running, and he ran every other day.  He reported bilateral ankle pain since 2004 which he attributed to his ankle tendonitis.  He denied any sprains to his ankle during service but sprained his right ankle earlier this year for the first time.  He said his ankles only hurt when running.  He said he injured his low back in 2007 when lifting something heavy, but he was unsure what it was.  He reported intermittent low back pain.  On examination of the ankles, there was tenderness to palpation of the right ankle only.  The left ankle was not tender.  There was no obvious swelling of the ankles.  There was mild paraspinal muscle tenderness in the lumbar spine area.  The diagnostic impression was history of bilateral ankle pain with a normal physical examination other than some mild pain in the lateral aspect of the right ankle.  On examination, it appeared that he did have a right ankle sprain, and an X-ray study of the right ankle showed lateral soft tissue swelling and a tibiotalar fusion.  An X-ray study of the left ankle was normal.  The examiner also diagnosed right knee pain with a normal physical examination and negative X-ray study.  The examiner stated that she was unsure of the etiology of his knee pain, in light of the normal examination and X-ray study.  Finally, the examiner diagnosed lumbar strain, with a negative X-ray study.

In an August 2009 addendum, the VA examiner opined that the Veteran's current ankle condition was not caused by service, as there was no evidence on examination of the ankle tendonitis of the left ankle for which he was seen in service in 2005, and as he related that he first sprained his right ankle in 2009.  The examiner noted that the Veteran reported that his back muscle had healed during service in June 2008, and opined that the current back strain condition was not related to service as he has seemed to have no symptoms in 2008 after the November 2006 injury.

In November 2009, the Veteran said he had ongoing pain and problems with all of his claimed conditions.

A February 2010 VA outpatient primary care note reflects that the Veteran reported that he sprained his right ankle several months ago, but it had "healed up fine," and he was back to jogging.  He jogged over two miles daily.  He did not have any complaints with regard to his ankles, knees or back, and disabilities of these areas were not diagnosed.  His active problem list included pain in joint involving ankle and foot.  A June 2010 primary care note shows no complaints or diagnoses of disabilities of the ankles, right knee, or back.

In his September 2010 VA Form 9 (substantive appeal), the Veteran contended that he incurred the claimed disabilities in service, and that he had ongoing treatment for these conditions since service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

With regard to the claims for service connection for disabilities of the right knee, left ankle, and right ankle, evidence weighing against the claims includes the fact that his lower extremities were clinically normal on separation, and the fact that he did not report current ankle or right knee conditions in June 2008 at the time of his separation examination, as well as the negative August 2009 VA medical opinion.  

However, in light of the diagnoses of bilateral ankle sprains and right knee sprain, the December 2008 positive nexus opinion as to all three disabilities, the Veteran's lay statements and complaints during a medical examination within six months after separation to the effect that he has had continuous pain in these joints since service, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's bilateral ankle sprains and right knee sprain are related to his military service are at least in relative equipoise, i.e., about evenly balanced for and against his claims.  

Consequently, resolving all reasonable doubt in his favor concerning the origin of his bilateral ankle sprains and right knee sprain, the Board finds that service connection is warranted for these conditions.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

With regard to the claim for service connection for a low back disability, as noted above, the Veteran's service treatment records reflect only a single episode of low back pain, at which time he said the pain began gradually, and he had no subsequent treatment for low back complaints.  Service treatment records are negative for a chronic low back disability.  His spine was clinically normal on separation examination in June 2008.  Significantly, at that time, the Veteran stated that although he was treated for a pulled muscle in his back in 2007, his back had healed since then.  

The Veteran did not claim that he incurred a chronic low back disability in service until he filed his current VA disability compensation claim.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Evidence weighing against the claim includes the following:  the fact that his back was normal on separation examination in June 2008, the fact that he did not complain of back symptoms at the time of separation, in his original July 2008 service connection claim, or on VA examination in December 2008, despite reporting ankle and knee symptoms at that time, and the fact that a low back disability was not diagnosed after service until July 2009.  Post-service medical records dated prior to July 2009 are negative for a low back disability, and also show that his back was normal on examination.  See, e.g., May 2009 VA outpatient treatment record.  Finally, in an August 2009 opinion, the VA examiner has opined that the current low back disability is not likely related to service.

The weight of the competent and credible evidence does not show that a chronic low back disability became manifest in service and has persisted since.  

To the extent that the Veteran contends that he has had continuous low back symptoms since service, and that service connection should therefore be granted because his claim was filed in the presumptive period (see his September 2010 substantive appeal), the Board notes that arthritis of the low back has not been shown on X-ray studies, and finds that it was not manifested within one year after separation from service.  As he has not been diagnosed with arthritis of the low back, service connection is not warranted for this condition on a presumptive basis.  Moreover, a low back strain is not subject to service connection based upon continuity of symptomatology.  See Walker, supra.

The Board finds that the July 2009 VA examination and August 2009 addendum VA medical opinion constitute probative evidence against the Veteran's claim of service connection for a low back disability.  It is based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Furthermore, there is no medical evidence that otherwise relates the Veteran's low back disability to service.  The weight of the probative evidence of record does not link the current low back strain to service.

To the extent that the Veteran and his representative contend that his current low back disability was first manifested during service or the first post-service year, their statements do not constitute medical evidence in support of his claim. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his current low back disability is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, their assertions cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for a low back disability, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for a left ankle strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right ankle strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right knee strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a low back disability is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


